DETAILED ACTION
This office action is in response to the amendment filed on 10/21/2020.
Allowable Subject Matter
Claims 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 13 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a control loop comprising: a transconductance amplifier configured to provide an output signal representative of a difference between a first voltage of the first branch and a second voltage of the second branch; and a filter coupled to an output of the transconductance amplifier, the filter configured to provide an output signal for controlling the first current and second current of the supply circuit” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 23 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a control loop comprising: a transconductance amplifier configured to provide an output signal representative of a difference between a first voltage of the first branch and a second voltage of the second branch; and a filter coupled to an output of the transconductance amplifier, wherein the filter is configured to provide an output signal for controlling the first current and second current of the supply circuit” in combination with the additionally claimed features, as are claimed by Applicant.

Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,727,074, US 2017/0269627, US 2009/0284242, and US 2010/0073070 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838